Title: To James Madison from Thomas Jefferson, 6 July 1791
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Philadelphia July 6. 1791.
I have duly recieved your favours of June 27. & July 1. The last came only this morning. I now return Colo. Smith’s map with my acknolegements for the pamphlet & sight of the map. I inclose you a 60. Dollar bill, & beg the favor of you to remit 30. Dollars with the inclosed letter to Prince, also, as I see Maple sugar, grained, advertised for sale at New York in boxes of 400 lb. each, if they can be induced to sell 100 lb only & to pack & send it to Richmond, I will thank you to get it done for me. The box to be directed to me ‘to the care of James Brown, mercht. Richmd. to be forwarded to Monticello.’ You see I presume on your having got over your indisposition; if not, I beg you to let all this matter rest till you are. Colo. Harry Lee thinks of going on tomorrow, to accompany you to Portsmouth, but he was not quite decided when I saw him last. The President arrived about 10. minutes ago, but I have not yet seen him. I recieved safely the packet by capt Sims. The Guinea corn is new to me, & shall be taken care of. My African upland rice is flourishing. I inclose you a paper estimating the shares of the bank as far as was known three days before it opened. When it opened 24,600 subscriptions were offered, being 4,600 more than could be recieved, & many persons left in the lurch, among these Robt. Morris & Fitzsimmons. They accuse the Directors of a misdeal, & the former proposes to sue them, the latter to haul them up before Congress. Every 25 dollars actually deposited, sold yesterday for from 40. to 50. dollars with the future rights & burthens annexed to the deposit. We have no authentic news from Europe since the last packet. Adieu my dear Sir, take care of yourself & let me hear soon that you are quite re-established. Your’s affectionately
Th: Jefferson
P. S. If you leave N. York, will you leave directions with mr. Elsworth to forward to me the two parcels of Maple seed, & that of the Birch bark respectively as they arrive. The last I think had better come by water.
 
[Enclosure]
The capital stock of the bank, ten millions of dollars, divided into 25,000 shares.




shares


to be subscribed by the President
5,000


already subscribed,
Boston
4,000


"
New York
6,400


will be subscribed by Philada.
5,000


already subscribed,
Baltimore
2,400


"
Charleston
  700




23,500


remains to be subscribed
 1,500




25,000


